Docket No. 108953.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




In re VERONICA C., a Minor (The People of the State of Illinois,
            Appellee, v. Veronica C., Appellant).

   Opinion filed September 23, 2010.–Modified upon denial of
                  rehearing November 22, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                            OPINION

    The respondent-minor, Veronica C., was adjudicated a delinquent
in the circuit court of Kane County, the court having found that she
violated section 12–3(a)(2) of the Criminal Code of 1961 (Code) (720
ILCS 5/12–3(a)(2) (West 2006) (battery)). She was thereafter placed
on probation for a period of one year with attendant conditions and
fees. Respondent appealed, arguing that section 5–615 of the Juvenile
Court Act of 1987 (Act) (705 ILCS 405/5–615(1) (West 2006))
violates constitutional provisions pertaining to equal protection and
separation of powers insofar as it prevents a minor from being placed
on supervision without the consent of the State. The appellate court
rejected those contentions. No. 2–07–1155 (unpublished order under
Supreme Court Rule 23). We allowed respondent’s petition for leave
to appeal (210 Ill. 2d R. 315), and now affirm the judgment of the
appellate court without reaching the constitutional issues it addressed.

                           BACKGROUND
    On October 12, 2006, in the circuit court of Kane County, a
petition was filed alleging that the minor-respondent was delinquent
in that she had committed battery. In separate counts, the petition
charged that respondent had violated section 12–3(a)(1) of the Code,
in that she had knowingly caused bodily harm to Krila Cortes, and
section12–3(a)(2) of the Code, in that she had made physical contact
of an insulting or provoking nature with Cortes. Though the conduct
in question occurred on the property of a public school, as the cited
sections indicate, the State chose to pursue only misdemeanor
charges. Acting in part upon defense representations that the minor
had no criminal history, the court decided that the minor respondent
would not be detained pending trial.
    The matter was tried on May 22, 2007. After hearing the
evidence, the court found respondent guilty of the second count of
battery–charging physical contact of an insulting or provoking
nature–but not guilty of the first count, as the State had adduced no
evidence of bodily harm. As the details of the offense are peripheral
to the issues raised by the parties, we will summarize the findings of
the trial court, and the version of events those findings support.
    The prevailing testimony indicated that the victim, another student
at respondent’s school, was pushed and punched by respondent and
her friends, and that respondent initiated the attack. Respondent and
her group first encircled the victim in the school’s gymnasium after
school. After the victim successfully extricated herself from that
confrontation, and went down into the locker room, respondent and
another girl proceeded to the locker room where the respondent and
the victim “bumped shoulders” in passing, inciting an attack on the
victim in the shower area, wherein respondent and three of her friends
participated.
    In announcing its guilty verdict, the court singled out respondent’s
lack of credibility for comment:
             “[T]he testimony is notable because the testimony of the

                                  -2-
         minor respondent *** is actually contradicted by every other
         single witness who testified in this case, including the
         defense’s witness.
              I don’t think the testimony of the minor respondent ***
         and the teacher who testified can be reconciled. The teacher
         was very clear, the respondent said, it’s on [meaning the
         attack on the other student]. That’s what the minor said. So
         either Veronica is not telling the truth or the teacher is not
         telling the truth.
              Krila testified that when she went upstairs to the gym, she
         was surrounded by the minor respondent and her friends in the
         gym, they made a circle around her. I think that’s how the
         testimony about her saying, it’s on, is relevant. I think that’s
         what it refers to.”
The court also stated that it did not believe respondent when she
testified she went to the locker room to get her gym uniform. The
court concluded its comments on respondent’s credibility by noting
that “respondent is the only one who testified that she both didn’t
push Krila first and also that she didn’t hit Krila.” As indicated, the
court found the respondent “guilty” of battery and set the matter over
for what the court referred to as a “sentencing hearing.”
     At that hearing, the minor respondent’s mother, Saint, testified to
the minor’s domestic activities and her scholastic status. Further, the
witness stated that the minor was seeing a psychiatrist at Streamwood
Behavior Center and claimed that she had been diagnosed with
“ADHD and impulse disorder.” Saint testified that, subsequent to the
coordinated attack on the victim at school, and during the time the
minor respondent was awaiting sentencing, she had been in no trouble
at school, no trouble with the law, no trouble at home, and no trouble
with friends or neighbors. Asked about the possibility of community
service, the witness responded: “I really don’t think that she would be
able to do the community service because of her disability and no one
being there to actually *** , can I say, certified, to handle a situation
if there’s like, you know, outbursts and whatever.”
     Under cross-examination by the State, respondent’s mother
reiterated her belief that community service would not be an option
because the minor “has an impulse disorder,” “someone would have


                                  -3-
to watch her,” and there would be problems “sending her out with
other kids.” The witness was then asked about supervision after
school:
             “THE STATE: So what happens when school is over,
         who supervises her between her last class when the teacher
         sees her and when she makes it to your home?
             WITNESS: We live right next door to the school, we’re
         right next door.
             THE STATE: So you’re saying she has constant
         supervision?
             WITNESS: Well, actually her sister was at school with
         her, so she walks right home everyday.
             THE STATE: So why wasn’t she being supervised on
         October 10th, 2006, when she was in a fight in a locker room?
             WITNESS: You know I can’t answer that because I
         wasn’t there at the school, so I don’t know what happened
         that day or what triggered her to go downstairs. I can’t
         answer that.
             THE STATE: So there are times when she is not
         completely supervised?
             WITNESS: As far as like maybe standing with friends at
         school or something like that. I really don’t know as far as
         with school, but I know at home she’s supervised.”
Asked if her daughter “should have any consequence for her behavior
on October 10th,” the witness responded: “As far as writing an
apology letter, I mean, this is her first time ever being in a situation
like this.”
    After respondent’s mother testified, the court stated that it was
prepared to hear argument, but first asked the State if it objected to
court supervision. The State responded affirmatively, and was then
directed to proceed.
    In argument, the State urged the court to impose a term of 12
months’ probation with appropriate conditions. In support of that
position, the State observed that the minor respondent had incited the
attack on the victim in the locker room, when respondent and her
friends “did not have a reason to be in that locker room.” Continuing,

                                  -4-
the State pointed out:
            “[T]he purpose of the Juvenile Court Act is to hold minors
        accountable for their unlawful behavior and not to allow them
        to think that their delinquent acts have no consequences for
        themselves.
            And the State believes at this time if you were simply to
        close this minor’s case, she would believe that her acts have
        no consequences. The minor’s mother stated that [the minor-
        respondent] has impulse disorder and that she has outbursts.
        And the State would submit she’s not being properly
        supervised if this is the case and she has outbursts.
            *** She shouldn’t think that her behavior was okay and
        that she’s gonna get a pass on it.”
    For her part, respondent’s attorney acknowledged testimony
concerning the minor’s “impulse disorder,” but noted that the minor
had not been in any trouble pending her sentencing, and referenced the
mother’s testimony that the minor had not been in trouble prior to this
offense. Counsel argued that the minor’s mother was “very concerned
about her and her behavior” and had “taken measures to improve the
situation” insofar as she had taken her daughter to see a psychiatrist
and had gotten her daughter on appropriate medication. Counsel also
argued, notwithstanding the incident in question, that the minor
respondent was “well-supervised” when at school. Counsel concluded:
            “We would ask, in light of this being her first case and her
        young age and the excellent care that her mother has taken to
        insure that this type of thing does not occur again, as well as
        Veronica making the choice to make sure that, in spite of
        struggling with some of these disabilities, making sure that this
        does not repeat itself, we would ask that you adjudicate and
        close this case.”
    Having heard arguments of counsel, the court announced its
sentencing decision: “She’s a first offender, I would give her court
supervision if I could, but I’m not allowed to if the State objects, so
she’s gonna be placed on a year of probation.”
    On August 23, 2007, the respondent filed a motion to reconsider
sentence, arguing that her sentence was excessive, that it violated the
proportionate penalties clause of the Illinois Constitution (Ill. Const.

                                  -5-
1970, art. I, §11)–quoting from that provision, but citing the due
process and equal protection clause (Ill. Const. 1970, art. I, §2)–and
that, “based on the evidence presented and the law, the Court should
have made a finding that adjudicating her a delinquent and closing the
case was an appropriate punishment for the Minor.”
    A hearing was held on the motion on October 10, 2007, in which
counsel argued, inter alia, that respondent’s sentence was excessive
and disproportionate to that received by one of the other girls
participating in the attack. Referring to that girl, counsel stated, “in
the end her case was adjudicated and closed.” Counsel suggested
“there should be some symmetry between” the sentences. The State
responded that “the sentence which is disproportionate to the crime
is that of [the other offender].” The assistant State’s Attorney
reiterated her position that both of the minors should have been placed
on probation; however, she noted, in support of the disparity, that this
respondent actually incited the attack. In the end, the court agreed
with the State: “Veronica is the one that started this. I think she
deserves what I gave her, and the motion is denied.”
    Respondent appealed, arguing, as she does here, that section
5–615 of the Act “is an unconstitutional violation of separation of
powers and equal protection because it allows the State to prevent the
juvenile court from placing a minor on supervision.” Before reaching
the merits, the appellate court first addressed and rejected the State’s
argument that the matter was moot because respondent’s period of
probation had ended, relying upon the collateral-legal-consequences
exception to the mootness doctrine. Citing separate subsections of
section 5–915 of the Act, the court observed that a juvenile placed on
court supervision would have been eligible to petition for
expungement of her law enforcement and juvenile court records at the
age of 17 (705 ILCS 405/5–915(1)(c) (West 2006)); whereas, an
offender, like the respondent, who was “charged with a Class A
misdemeanor and [was] sentenced to probation, *** may not petition
for expungement until the age of 21. See 705 ILCS 405/5–915(2)(a)
(West 2006).” No. 2–07–1155 (unpublished order under Supreme
Court Rule 23). Quoting from this court’s decision in People ex rel.
Devine v. Stralka, 226 Ill. 2d 445 (2007), the appellate court noted
that the extended preservation of juvenile records is one of “a number
of collateral ways that the public is protected by the finding of

                                  -6-
delinquency” and the appellate court concluded “[t]o hold that the
distinction is not a collateral legal consequence in regard to mootness
would essentially ignore that the legislature viewed the distinction as
important to both the public and the juvenile.” No. 2–07–1155
(unpublished order under Supreme Court Rule 23).
     The appellate court also rejected the suggestion that respondent’s
constitutional contentions on appeal were forfeited, as they were not
argued in the circuit court. The appellate court cited, inter alia, this
court’s holding in People v. Wright, 194 Ill. 2d 1, 23 (2000) (stating
that the constitutionality of a criminal statute may be raised at any
time). No. 2–07–1155 (unpublished order under Supreme Court Rule
23).
     On the merits, the appellate court upheld the constitutionality of
section 5–615(1) against both separation of powers and equal
protection challenges.
     With respect to the former, the appellate court observed that this
court, in In re T.W., 101 Ill. 2d 438 (1984), “upheld a challenge on
separation of powers grounds to the identical statutory predecessor to
section 5–615(1).” The appellate court considered T.W. “binding
precedent” in this case. No. 2–07–1155 (unpublished order under
Supreme Court Rule 23). As for more recent precedent, the appellate
court went on to note that this court in Stralka, though it did not
address the constitutionality of section 5–615(1), nonetheless “held
that a juvenile court could not place a minor on probation and later
vacate the delinquency finding, in part because doing so is tantamount
to granting supervision ‘and it essentially circumvents the State’s right
to reject supervision.’ ” No. 2–07–1155 (unpublished order under
Supreme Court Rule 23), quoting in part Stralka, 226 Ill. 2d at 454.
The appellate court again quoted from this court’s disposition in
Stralka, wherein this court concluded: “ ‘[T]he statute simply does not
give the [circuit] court authority to decide, in the face of an objection
by the State, that even though a juvenile is guilty of a crime, the nature
of the conduct does not warrant prosecution or a finding of guilt.’ ”
No. 2–07–1155 (unpublished order under Supreme Court Rule 23),
quoting Stralka, 226 Ill. 2d at 455.
     As for respondent’s equal protection challenge, the appellate court
relied upon its own decision in In re T.D., 81 Ill. App. 3d 369, 372
(1980), wherein it observed that adult offenders and juveniles

                                   -7-
adjudicated delinquent are not similarly situated. Citing this court’s
opinion in In re Presley, 47 Ill. 2d 50, 56 (1970), the appellate court
observed: “Indeed, the purpose of the Juvenile Court Act is to treat
juveniles as differently situated, because the Juvenile Court Act has a
legitimate and salutary goal to provide for the rehabilitation of
delinquent minors before they have embarked upon the commission of
substantive criminal offenses.” No. 2–07–1155 (unpublished order
under Supreme Court Rule 23). The court concluded that section
5–615(1) does not violate principles of equal protection.

                              ANALYSIS
    Of the arguments advanced by the State in this appeal, we find one
dispositive, obviating the need to address any other issues raised by
the parties. The State submits that the respondent has no standing to
challenge the “consent” requirement of section 5–615 because it was
not the prosecutorial objection that deprived the respondent of the
opportunity to have her case continued under supervision. According
to the State, by the time the circuit court inquired as to the
prosecutor’s position on supervision, supervision was no longer an
option under the procedural framework of the Act, as a finding of
guilt had already been entered. In the State’s view, the prosecutor’s
position on supervision was at that point irrelevant. We agree with the
State.
    We have repeatedly emphasized the distinct nature of the three
phases of juvenile delinquency proceedings as outlined in the Juvenile
Court Act: the findings phase, the adjudicatory phase, and the
dispositional phase. See In re Samantha V., 234 Ill. 2d 359, 365
(2009); Stralka, 226 Ill. 2d at 451. As we noted in Samantha V. and
Stralka, the findings phase consists of a “trial”–previously referred to
as an “adjudicatory hearing” (see 705 ILCS 405/5–19 (West
1996))–in which the trial court applies the reasonable doubt standard
of proof and the rules of evidence that would be followed in a criminal
case, to determine whether the minor is guilty as charged and should
thus be adjudged delinquent. Samantha V., 234 Ill. 2d at 365 (citing
705 ILCS 405/5–605(3)(a) (West 2004), and Stralka, 226 Ill. 2d at
452). In a juvenile delinquency case, a finding of guilt and a finding of
delinquency are one and the same. Stralka, 226 Ill. 2d at 456. In the
event a finding of delinquency is entered, the matter proceeds to

                                  -8-
sentencing. Samantha V., 234 Ill. 2d at 365 (citing 705 ILCS
405/5–620 (West 2004), and Stralka, 226 Ill. 2d at 452). The
sentencing proceeding includes the adjudication phase, where the
court determines whether it is in the best interests of the minor and the
public to make the minor a ward of the court. Samantha V., 234 Ill.
2d at 365 (citing 705 ILCS 405/5–705(1) (West 2004), and Stralka,
226 Ill. 2d at 453). If the minor is adjudged a ward of the court, the
matter proceeds to the dispositional phase, where the court fashions
an appropriate sentence that will best serve the minor and the public.
Samantha V., 234 Ill. 2d at 365 (citing 705 ILCS 405/5–705(1) (West
2004), and Stralka, 226 Ill. 2d at 453). We reiterate the distinct
phases of juvenile proceedings because important legal consequences
attend each one, as this case amply demonstrates.
    Section 5–615 of the Act provides in pertinent part:
             “(1) The court may enter an order of continuance under
         supervision *** (a) upon an admission or stipulation by the
         appropriate respondent or minor respondent of the facts
         supporting the petition and before proceeding to adjudication,
         or after hearing the evidence at the trial, and (b) in the absence
         of objection made in open court by the minor, his or her
         parent, guardian, or legal custodian, the minor’s attorney or
         the State’s Attorney.
             (2) If the minor, his or her parent, guardian, or legal
         custodian, the minor’s attorney or State’s Attorney objects in
         open court to any continuance and insists upon proceeding to
         findings and adjudication, the court shall so proceed.” 705
         ILCS 405/5–615(1), (2) (West 2006).
    The clear intent of the legislature, as expressed in subsection (2)
of section 5–615, is that the possibility of supervision be broached and
considered, if at all, before “proceeding to findings and adjudication.”1
At that juncture, if the court is so inclined, and barring objection by
any of the parties listed in subsection (1), the court “may” enter an
order of supervision. We have found no statutory provision or rule


   1
    For purposes of clarification, we note that the “adjudication” to which
the legislature refers in section 5–615 is apparently an adjudication of
delinquency, the formal culmination of first phase proceedings.

                                   -9-
that requires the court to raise the prospect of supervision sua sponte.
    Here, the court had already found respondent guilty and had set
the cause over for adjudicatory and dispositional phases, inquiring, in
the course of those proceedings whether the State objected to
supervision. At that point, it no longer mattered whether the State or
anyone else objected as the time for a continuance under supervision
had passed, and the only dispositional alternatives remaining were
those set forth in section 5–710 of the Act. See 705 ILCS 405/5–710
(West 2006). A “continuance under supervision” is not listed among
them.
    Respondent argues that “section 5–615 does not bar supervision
for minors who are found guilty.” She notes that an “admission in a
juvenile delinquency case is the equivalent of a guilty plea in an adult
criminal proceeding,” and from that observation reasons that “the
plain wording of section 5–615 contemplates that a finding of guilt
(delinquency in this case) does not preclude supervision.” This line of
reasoning, which is not even relevant here, where the matter
proceeded to trial, ignores the distinction between a respondent’s
action in admitting or stipulating to the facts supporting a petition and
the subsequent action of a court in entering a finding of guilt or an
adjudication of delinquency on the basis of the admission. A similar
error or unwarranted inferential leap in analysis is evident in
respondent’s contention that the statute’s reference to a court
considering supervision “ after hearing the evidence at the trial”
necessarily encompasses a finding of guilt or delinquency thereafter.
It does not. Where as here, the matter proceeds to trial, a court
obviously would hear the evidence, and then, before entering a finding
of guilt or delinquency, consider the option of a continuance under
supervision. That is the procedural sequence the legislature intended.
Any ambiguity that might result from the legislature’s omission of the
term “findings” in subsection (1) of section 5–615 is clarified in
subsection (2), wherein the legislature specifies that supervision, and
any objections thereto, must be considered before “proceeding to
findings and adjudication.”
    In this case, no one broached the possibility of a continuance
under supervision prior to the court’s finding of guilt. The State’s
objection thereto during the phases that followed was irrelevant and
thus did not adversely affect respondent.

                                  -10-
     A party may not raise a constitutional challenge to a provision of
a statute that does not affect him or her. People v. Malchow, 193 Ill.
2d 415, 425 (2000). Since respondent argues neither ineffective
assistance of counsel, nor plain error, we are not compelled to
consider whether trial counsel’s failure to raise the possibility of
supervision prejudiced respondent–if in fact we were to find the
provision in question unconstitutional–or whether the trial court’s
failure to raise the option of supervision at an earlier stage in the
proceedings affected the fairness of proceedings below and challenged
the integrity of the judicial process.
     We note in passing respondent’s nominal argument–two pages of
her brief–that “the Juvenile Court Act actually authorizes supervision
despite a prosecutorial veto,” and her related suggestion that our
“case law recognizes that the restriction which the trial judge placed
on his authority [to continue the matter under supervision] does not
exist.” In support of her skeletal contention, respondent quotes,
partially, and out of context, somewhat imprecise language employed
in this court’s concluding remarks in T.W. We here quote the sentence
in its entirety:
         “We held in In re J.N. (1982), 91 Ill. 2d 122, 127-28, that
         section 5–3(2)(o) (Ill. Rev. Stat. 1981, ch. 37, par.
         705–3(2)(o)), which is a subsection of the statute dealing with
         juvenile probation, allows the court to impose conditions of
         supervision after findings and adjudication.” T.W., 101 Ill. 2d
         at 442.
     Of course, respondent’s proposed interpretation of this sentence
is diametrically opposed to the clear statutory prescription that a case
cannot be continued under supervision after findings and adjudication.
Moreover, that interpretation would completely eviscerate this court’s
holdings in T.W. and Stralka. If there were an independent basis in the
Act that would allow the circuit court to continue a case under
supervision over the objection of the State, then the provision upheld
in T.W. and essential to the result in Stralka would be meaningless.
Clearly, T.W. did not intend such an interpretation and we find none
such is warranted, as even a cursory examination of J.N. and T.W. will
confirm.
     In J.N.–a case which respondent understandably does not discuss
or even mention–this court found, notwithstanding the circuit court’s

                                 -11-
use of the term “supervision” in its orders, that the circuit court had,
in substance, placed the minor respondent on “probation” or
“conditional discharge.” In re J.N., 91 Ill. 2d 122, 128 (1982). This
court came to that conclusion because the circuit court had previously
entered a finding of guilt–the equivalent of a finding of
delinquency–and had referenced as statutory authority section 5–3 of
the Act (now section 5–715(u), upon which respondent relies), a
provision which provides for dispositional orders of probation and
conditional discharge. This court observed that the circuit court had
not mentioned section 4–7, the predecessor of section 5–615, which
allowed a continuance under supervision only before a finding of
delinquency. See J.N., 91 Ill. 2d at 128; Ill. Rev. Stat. 1977, ch. 37,
par. 704–7. The minor in J.N. was placed on probation, not
supervision, and the conditions ordered under section 5–3 (now
section 5–715(u)) were conditions of probation, not supervision.
Simply put, J.N. does not provide precedent for placing a minor on
supervision under these circumstances.
     Nor can we reasonably construe the single, enigmatic sentence at
the end of this court’s opinion in T.W. as the genesis of an
independent basis for juvenile supervision. First, as previously noted,
to do so would undermine the holding of that disposition, a result that
was obviously not intended. Moreover, the sentence in question
actually acknowledges that the subsection at issue is one appearing in
a section pertaining to “juvenile probation.” T.W., 101 Ill. 2d at 442.
Section 5–3(2)(o), now codified as section 5–715(2)(u), is essentially
a catchall provision in a list of permissible conditions that may be
ordered in conjunction with “probation” or “conditional discharge.”
Section 5–715(2)(u) does indeed allow a court to impose conditions
consistent with court supervision after findings and adjudication, as
T.W. suggests, but those conditions are ancillary to a disposition of
probation or conditional discharge, not a continuance under
supervision.
     We acknowledge, in passing, respondent’s contention that our
literal reading of section 5–615’s sequencing scheme inhibits the
ability of “minor’s counsel to freely argue that his client is not guilty
without running the risk that the minor will lose the opportunity for
court supervision,” thus “restrain[ing] the minor from freely exercising
his right to contest his guilt.” Respondent’s concern is surely more

                                  -12-
hyperbolic than real, for any party, or the court, can raise the prospect
of a continuance under supervision at any time prior to the entry of a
finding of guilt. If, for example, a minor respondent chooses to have
his case tried, counsel is free, at the conclusion of the evidence, to
argue his client’s innocence, while suggesting that supervision would
be appropriate should the court be inclined to find the State had
proven its case. Alternatively, the court might share its view of the
evidence with the parties and broach the possibility of supervision
prior to entering a finding of delinquency. In fact, subsection (2) of
section 5–615 appears to assume consultation of the parties and the
court after a trial, but prior to the entry of findings and adjudication,
insofar as it states, upon an objection to a continuance under
supervision by any party entitled to object, the court shall proceed “to
findings and adjudication.” Clearly, consultation is envisioned after
trial, but before there is a formal finding of delinquency. Indeed, it is
not a novel mode of procedure for a court to signal its intentions to
the parties under certain circumstances. Analogous “what if”
discussions are commonplace between the parties and the court when
tentative plea agreements are undertaken pursuant to Supreme Court
Rule 402(d) (177 Ill. 2d R. 402(d)). We thus reject the respondent’s
claim that the sequencing mandates of section 5–615 “restrain” the
minor from freely exercising his right to contest his guilt.
     In sum, respondent lacks standing to challenge the
constitutionality of the statutory provision in question because she was
not adversely affected by its operation. See Malchow, 193 Ill. 2d at
425. Consequently, we will not address the constitutional claims she
raises. We recognize that lack of standing was not raised by the State
in the appellate court; however, an appellee may raise any argument
or basis supported by the record to show the correctness of the
judgment below, even though he had not previously advanced such an
argument. People v. P.H., 145 Ill. 2d 209, 220 (1991). Moreover, this
court, in determining the correctness of the result reached by the
appellate court, is in no way constrained by the appellate court’s
reasoning and may affirm on any basis supported by the record.
People v. Durr, 215 Ill. 2d 283, 296 (2005). Insofar as it affirmed the




                                  -13-
judgment of the circuit court, the result reached by the appellate court
was correct. On that basis, we affirm the judgment of the appellate
court.

                                                             Affirmed.




                                 -14-